Citation Nr: 1411338	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a transfer of education benefits under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 2010.  The appellant is the Veteran's wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2011, the appellant and the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is included in the claims file.


FINDINGS OF FACT

1.  The Veteran has not been approved by a military department to transfer entitlement to 38 U.S.C. Chapter 33 benefits.  

2.  No document signed by the Veteran designating the appellant as a transferee of Chapter 33 benefits was submitted to VA prior to his discharge from service.


CONCLUSION OF LAW

The criteria for a transfer of education benefits under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3319 (West 2002); 38 C.F.R. §§ 21.9500, 21.9520, 21.9570 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective August 1, 2009, individuals who served on active duty after September 10, 2001, and who meet certain eligibility requirements, may receive educational assistance under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill).  See 38 U.S.C. §§ 3301 et al.; 38 C.F.R. §§ 21.9500, 21.9520.  

An individual entitled to educational assistance under 38 U.S.C. Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent (or among dependents).  38 C.F.R. § 21.9570.  An individual approved by his or her military department to transfer entitlement may do so only while serving as a member of the armed forces when the transfer is executed.  38 U.S.C.A. § 3319(f)(1); 38 C.F.R. § 21.9570(c).

An individual transferring entitlement under this section must: (i) Designate the dependent or dependents to whom such entitlement is being transferred; (ii) Designate the number of months of entitlement to be transferred to each dependent; and (iii) Specify the beginning date and ending date of the period for which the transfer is effective for each dependent.  VA will accept the transferor's designations as shown on any document signed by the transferor that shows this required information.  38 C.F.R. § 21.9570(d).  

The essential facts of this case are not in dispute.  The appellant filed an application for a family member to use transferred benefits under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill), in January 2011.  The RO denied the appellant's application on the basis that Department of Defense (DOD) records reflected that the Veteran was not eligible to have any such benefits transferred, as he was no longer in service and had not transferred any entitlement to the appellant during his period of service.  

In her February 2011 notice of disagreement and May 2011 substantive appeal, the appellant asserted that, approximately 10 days prior to his discharge from service, the Veteran called VA regarding transfer of Chapter 33 benefits to his wife.  According to the appellant, the Veteran was instructed to visit a website, but informed the VA employee that he had recently moved and did not have internet access.  The VA employee then took information such as the social security numbers and dates of birth of the appellant and the Veteran, and informed the Veteran that it would take approximately 24 hours for his benefits to be transferred to the appellant, and that he would receive notification of such.  The Veteran then flew out of town to help the appellant with their move.  On returning home the first week in October, he again contacted VA, but was informed that he was no longer eligible to transfer his benefits, since he had been discharged from service at the end of September.  

During the August 2011 Board hearing, the Veteran testified that, approximately five or six days prior to his discharge from service, he contacted DOD regarding the transfer of Chapter 33 benefits to his wife, gave the DOD employee his information, and was told his benefits would be transferred within 24 hours, after which his wife was to fill out a form through VA to apply for benefits, and that she had one year to do so.  He testified that he flew out of town the next morning and arrived back home on approximately October 2, at which time he called to see what form the appellant needed to fill out for VA, but was informed that she was not eligible for transferred Chapter 33 benefits, as he was no longer on active duty.  

While the Board recognizes the appellant's and the Veteran's assertions, the record reflects that the Veteran has not been approved by his military department to transfer entitlement to chapter 33 benefits.  Also, the record does not reflect, and appellant and the Veteran have not contended, that an application for a family member to use transferred benefits under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill), or any other document signed by the Veteran that designates the appellant as a transferee of such benefits, was submitted to VA prior to the Veteran's discharge from service.  Therefore, pursuant to 38 U.S.C. § 3319 and 38 C.F.R. § 21.9570, the Veteran is not eligible to transfer education benefits under chapter 33 to the appellant.

The Board acknowledges the appellant's and the Veteran's contentions, as well as their frustration regarding the nature and rules of VA educational benefits and any misleading information they may have received from any VA or DOD employee at any time.  However, the Board is bound by statutory law and VA regulations, and must deny a claim where there is lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board lacks the legal authority to grant a benefit for which the application thereto was outside the manner prescribed within the applicable laws and regulations.  Accordingly, a transfer of education benefits under 38 U.S.C. chapter 33 (Post-9/11 GI Bill) must be denied.

As the law as mandated by statute, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.


ORDER

Transfer of education benefits under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


